Need, J.,
delivered the opinion of the court.
The indictment in this cases alleges that the appellee is a corporation, organized under the laws of this state; that it owned, controlled, and operated a saw and planing mill plant, and logging railroad in connection therewith, and was engaged in the manufacture of lumber and the repairing of its machinery used in and about its plant and railroad; and charges that it worked one of its employees more than ten hours per day, not in a case of emergency or where public necessity required, contrary to chapter 157 of the Laws of Mississippi of 1912. There are nine counts in the indictment, each being a charge for working an employee in the different departments of appellee’s manufacturing enterprise. Counsel for appellee in his brief states that no point is made as to the form of the indictment. Appellee filed a demurrer to the indictment, which was sustained, and from which the state prosecutes the present appeal.
Chapter 157 of .the Laws of Mississippi:
“Employees not to be Worked over Ten Hours in Certain Cases.
“Section 1. Be it enacted by the legislature of the state of Mississippi, that it shall be unlawful for any person, firm or corporation engaged in manufacturing or repairing to work their employees more than ten hours per day, except in cases of emergency, or where public necessity requires in such departments.
“Sec. 2. That any person, firm or corporation violating this act shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than ten nor more than fifty dollars for each offense, and each day’s violation shall constitute a separate offense.”
*820While there are seventeen grounds set out in the demurrer, yet they all may be considered in the question of the constitutionality of the law. In order to see fully appellee’s contention that the law is violative of our national and state Constitutions, we quote the second ground of demurrer, which is as follows:-
“It appears from the face of said indictment that it is. based on chapter 157, Laws of Mississippi of 1912, which act is discriminatory, unconstitutional, invalid, and void, and the said indictment is insufficient in law for the following reasons:
“(a) It is violative of section 14, Constitution of Mississippi of 1890, because it deprives said defendant, and those sought to be made liable thereunder, of liberty and property without due process of law.
“(b) It is violative of section 16 of said Mississippi Constitution, because it impairs the obligation of contracts between the said defendant, as employer, and its said employees, as well as of contracts between all employers and employees embraced within its terms.
“(c) It is violative of section 24 of said Mississippi Constitution, because its provisions operate injuriously to the person and property of said defendant and others sought to be made liable thereunder, and deny to said defendant and such others ‘remedy by due course of law,’ and the ‘right and justice’ guaranteed by said constitutional provision.
“(d) It is violative of section 10, article 1, of the Constitution of the United States, prohibiting any state from passing a ‘law impairing the obligation of contracts,’ because it impairs the obligation of the contracts alleged to have existed between the said defendant and its said employees.
“(e) It is violative of section 1 of the fourteenth amendment to the Constitution of the United States in three particulars: (1) It abridges the privileges and immunities, of the said defendant, a citizen of the United *821States. (2) It deprives the said defendant of liberty and property without due process of law. And (3) it denies to the said defendant, a citizen of the said state of Mississippi and of the United States, ‘the equal protection of the laws.’
“ (f) It is violative of that portion of section 2, article 6, of the Constitution of the United States, which makes that instrument and the laws made in pursuance thereof, ‘the supreme law of the land,’ because it is unreasonable, unjust, arbitrary, and discriminatory, and interferes with the property, liberty, rights, privileges and immunities of the said defendant, and others sought to be made liable thereunder, protected by the aforesaid provisions of the Constitution of the United States.’’
It will be seen that a corporation in this' state is charged with working the men in its employ for over ten hours a day — the indictment says for eleven hours— contrary to the statute, which prohibits such extended hours of labor. In‘defense, the appellee claims that the state had no authority to enact such law, that it was contrary to the limitations of the Federal and state Constitutions, that the law impairs the obligation of contracts, abridges the privileges and immunities of the citizen, deprives him of liberty and property without due process of law, and denies him the equal protection of the laws, and that the law is unreasonable, unjust, arbitrary, and discriminatory, interferes with the property, liberty, rights, privileges, and immunities of the citizen, .and is, therefore, condemned by the Constitution of the United States.
There has been already in this country much discussion of the laws,' like the statute now before us, commonly known as “labor laws.” It seems to be settled that the legislatures of the states have the power to enact proper laws to regulate and provide for the ‘ ‘ safety, the health, the morals, and the general welfare of the public.” Appellee contends that the legislature of Mississippi was *822not within that power when making the regulation that the laborer in manufacturing and repairing plants should not be worked longer than ten hours per day.
In considering questions like the present one, it is well for us to look at the organization of our nation. In forming our government, “of the people, by the people, and for the people,” the individual surrendered many of his personal liberties. This was necessary. We could not have had government otherwise. No society can continue without its members.being required to give up some of what they deem are their personal rights and liberties. We cannot imagine any successful government where every one has the privilege of doing what pleases him. Begulations and rules for the control of conduct accompany as a very necessity every organization. This truth applies, not only to an association of persons, but as well to the individual. Every person who succeeds finds it necessary to control his life by strong rules, sometimes very hard to obey. Becognizing all this, our forefathers, in their wisdom, planned to make the necessary rules for governing the people. "They bestowed this power upon certain representatives of the people called legislators. In order to give stability to'the statutes to be enacted, a Constitution, consisting of certain fundamental rules and regulations, was ordained and established. The general governing of the people was at the time and has continued in the several states, which together formed the Union known as the United States. Article 10 of the Federal Constitution recognizes this when it states: “The powers not delegated to the United States by the Constitution, nor' prohibited by it to the states, are reserved to the states respectively, or to the people.”
The states, when organizing, ordained and established their Constitutions. In Mississippi, the powers of government were bestowed upon three departments — legislative, judicial, and executive. Section 33, article 4, of Mississippi’s Constitution, clearly announces that “the *823legislative power of this state shall be vested in the legislature.” It is declared in section 5, article 3 of the same Constitution, thqt “all political power is vested in, and derived from the people; all government of right originates with the people, is founded upon their will only, and is instituted solely for the good of the whole.”
It is, therefore, incumbent upon the legislature to enact all laws necessary for regulating the conduct of the people and the proper use of their property. It is often true that persons will deem their liberties abridged, or the unlimited enjoyment of their property interfered with. Since the beginning of government this has been so. It will continue so long as persons decide from a selfish standpoint, and not from a consideration of the welfare of all citizens. It is the duty of the legislature to consider the interests of all — what is best for society generally. As seen in the foregoing quotation from our state Constitution, it is enjoined upon the lawmakers that “government is instituted solely for the good of the whole.” They are necessarily the judges of what is. for the good of the citizens.
Seeing that the power to enact .necessary and proper laws is granted to the legislature, and the legislators in the very nature of the case must decide what are such laws, then it is plain that the courts should be very careful before holding that any law passed touching the welfare of the citizens is not within the limitations of the Constitutions. The duty of the court is to construe the law and apply it to the case presented, and it may decide that it is contrary to the fundamental laws, which we call our Constitutions. But it is not for the court to decide whether a law is needed and advisable in the general government of the people. This is being more and more recognized by the courts in their consideration of questions of constitutionality. In a recent case, Noble State Bank v. Haskell, 219 U. S. 104, 31 Sup. Ct. 186, 32 L. R. A. (N. S.) 1062, Ann. Cas. 1912A, 487, the United *824'States Supreme Court, speaking through. Mr. Justice Holmes, said: “In answering that question, we must he cautious about pressing the broad words of the fourteenth amendment to a dryly logical extreme. Many laws which it would be vain to ask the court to overthrow ■could be shown, easily enough, to transgress a scholastic interpretation of one or another of the great guaranties in the bill of rights. They more or less limit the liberty ■of the individual, or they diminish property to a certain ■extent. We have few scientifically certain criteria of legislation, and, as it often is difficult to mark the line where what is called the police power of the states is limited by the Constitution of the United States, judges should be slow to read into the latter a nolumus mutare as against the lawmaking power.”
It is certainly true that the power of the state to enact laws for the government of its people, which is usually •called the police power of the state, extends at least to the lives, the health, the general welfare and safety of the public, and against the wrongful or injurious exercise by any citizen of what he may deem his rights. The Supreme Court of the United States has “with marked distinctness and uniformity recognized the necessity growing out of the fundamental conditions of civil society of upholding state police regulations which were enacted in good faith, and had appropriate and direct connection with that protection to life, health, and property which each state owes to her citizens.” Patterson v. Kentucky, 97 U. S. 501, 24 L. Ed. 1115.
It was not the purpose of the fourteenth amendment to prevent in any manner the state from making the proper regulations for the promotion of the health, peace, morals, education, and good order of the people. Barbier v. Connolly, 113 U. S. 27, 5 Sup. Ct. 357, 28 L. Ed. 923. Of course, the state cannot by its laws unduly and unnecessarily interfere with a person in the exercise of his inherent rights or the unlimited control and use of *825Ms property. At the same time it must be borne in mind that the rights of an individual must at all times be subordinate to the welfare and best interests of society.
The law of this state now under discussion makes it unlawful for any employer in a certain class to work employees more than ten hours per day, except in cases of emergency or where public necessity requires. The legislature, in enacting tMs law, decided that it was a regulation needed among the class of the citizens mentioned, that it was for their best welfare, and that the interests of the public required the law.
It is contended by appellee that the definition of those in the class mentioned in the law is too general, and that it is difficult to limit those who may be engaged in manufacturing or repairing. It does not seem to have been difficult in the instant ease. The indictment charges that the men employed were at work in different departments of appellee’s manufacturing plant, and that appellee was operating such a manufacturing enterprise, and was also engaged in the work of repairing all kinds of engines, boilers,’ locomotives, cars and machinery used in and about the mill plant and the logging railroad. It will be seen, therefore, that appellee’s enterprise included both manufacturing and repairing in its work. A reasonable definition may be given to “manufacturing” (Century Dictionary) as the system of industry which produces manufactured articles, and to “manufacture” as the production of articles for use from raw or prepared materials, by giving to these materials new forms, qualities, and properties, or combinations, whether by hand labor or machinery, used more especially of production in a large way by machinery, or many hands worldng co-operatively. “Repair” is to make whole or restore an article or thing to its completeness. In the general knowledge of the affairs of business and life, it will •hardly be difficult to class those persons who are engaged in such employment.
*826It is proper to say that in the early history of the state such persons, because of the very small amount of manufcaturing business carried on, were few in number, the large body of the citizens then following agriculture; but in recent-years, on account of the rapid increase in manufacturing enterprises in this state, the same class of persons have grown to a great number, and there is every reason to believe that their number will steadily increase.^ It is not improper to conclude that the legislature had all this in mind when the law was enacted, .and decided that it would affect many of the future citizens of Mississippi.
If it is true that the enactment of this law is for the welfare of the classes affected, and for the best interests of the whole people, then even appellee’s right to contract with the laborers named must be subject to the restraints demanded by the safety and welfare of the state. Knoxville Iron Co. v. Harbison, 183 U. S. 13, 22 Sup. Ct. 1, 46 L. Ed. 55.
The controlling question in this case is whether the law before us is for the welfare of the people, and whether it will promote the health, morals, and good order of the people affected; in other words, whether it will be a benefit to them.
It is said in the case of Gundling v. Chicago, 177 U. S. 183, 20 Sup. Ct. 633, 44 L. Ed. 725, that “regulations respecting the pursuit of a lawful trade or business are of very frequent occurrence in the various cities of the country, and what such regulations shall be, and to what particular trade,- business, or occupation they shall apply, are questions for the state to determine, and their determination comes within the- proper exercise of the police power by the state; and, unless the regulations are so utterly unreasonable and extravagant in their nature and purpose that the property and personal rights of the citizens are unnecessarily, and in a manner wholly arbitrary, interfered with or destroyed without due pro*827cess of law, they do not extend beyond the power of the state to pass, and they form no subject for federal interference.”
In the case of Holden v. Hardy, 169 U. S. 366, 18 Sup. Ct. 383, 42 L. Ed. 780, it is decided that “the protection of the health and morals, as well as of the lives, of citizens, is within the police power of the-state legislature.” In that case the act of the legislature of Utah, passed in 1896 (Laws 1896, ch. 72), regulating the hours of employment in underground mines, was attacked. Section 1 of that act reads: ‘ ‘ The period of employment of working men in all underground mines or workings shall be eight hours per day, except in cases of emergency, where life or property is in imminent danger.” This statute was upheld by the Supreme Court. The objections made in that case were practically the same as those made by appellee in the case before us; that is, on the ground of abridging their immunities, depriving them of their property, and denying them the protection of the laws. The court therein considered the objections together, just as we are doing in the instant ease. Mr. Justice Brown, in delivering the opinion of the court, discusses the progress in our laws and the necessity for changes as new conditions arose, and referring to these he said: “They are mentioned only for the purpose of calling attention to the probability that other changes of no less importance may be made in the future, and that, while the cardinal principles of justice are immutable, the methods by which justice is administered are subject to constant fluctuation, and that the Constitution of the United States, which is necessarily and to a large extent flexible and exceedingly difficult of amendment, should not be so construed as to deprive the states of the power to so amend their laws as to make them conform to the wishes of the citizens, as they may deem best for the public welfare, without bringing them into conflict with the supreme law of.the land.”
*828It is also well known that in the progress of society the relations between employer and employee have changed. Such law as that before us in the instant case may not have been needed half a century ago, but may be needed at the present time. In fact, the department of the government of this state, known as the legislature, has decided that the law is needed.
Under the subject of impairing the obligation of contracts, Mr. Justice Brown, in Holden v. Hardy, supra, said: “This right of contract, however, is itself subject to certain limitations, which the state may lawfully impose in the exercise of its police powers. While this power is inherent in all governments, it has doubtless been greatly expanded in its application during the past century, owing to an enormous increase in the number of occupations which are dangerous, or so far detrimental to the health of employees as to demand special precaution for their well-being and protection, or the safety of adjacent property.” And in Commonwealth v. Alger, 7 Cush. (Mass.) 84, it is said: “We think it a settled principle, growing out of the nature of well-ordered civil society, that every holder of property, however absolute and unqualified may be his title, holds it under the implied liability that his use of it may he so regulated that it shall not be injurious to the equal enjoyment of others having an equal right to the enjoyment of their property, nor injurious to the rights of the community. . . . Rights of property, like all other social and conventional rights, are subject to such reasonable limitations in their enjoyment as will prevent them from being injurious, and to such reasonable restraints and regulations established by law as the legislature, under the governing and controlling power vested in them by the Constitution,' may think necessary and expedient.”
Counsel for appellee in his brief contends that the instant case is controlled by the case of Lochner v. New York, 198 U. S. 46, 25 Sup. Ct. 539, 49 L. Ed. 937, 3 Ann. *829Cas. 1133. In that case it was decided that the limitation of employment in bakeries to sixty hours a week, and ten hours a day, under the New York law of 1897, is an arbitrary interference with the freedom to contract guaranteed by the United States Constitution, fourteenth amendment, which cannot be sustained as a valid exercise of the police power to protect the public health, safety, and morals, or general welfare. A careful consideration of that case fails to show us that it should control the case before us. It seems that thé statute omitted the exception in the Mississippi statute, which is in the following words: “Except in cases of emergency, or where public necessity requires.” It will be noted that in the case of Holden v. Hardy, supra, the Utah statute contained this exception. Mr. Justice Peckham, in Lochner v. New York, states that “the mandate of the statute that no employee shall be required or permitted to work is the substantial equivalent of an enactment that no employee shall contract or agree to work more than ten hours per day, and, as there is no provision for special emergencies, the statute is mandatory in all cases.” And in another portion of the decision, in referring to the Utah statute above mentioned, he said: “It will be observed that even with regard to that class of labor the Utah statute provided the cases of emergency wherein the provisions of the statute would not apply. The statute now before this court has no emergency clause in it, and, if the statute is valid, there are no circumstances and no emergencies under which the slightest violation of the provisions of the act would be innocent.” It will be noticed, also, that the decision in Lochner v. New York, supra, was not unanimous; four of the distinguished members of the bench, Mr. Justice Harlan, Mr. Justice White, the present eminent chief justice, Mr. Justice Day, and Mr. Justice Holmes dissenting. Both Mr. Justice Harlan and Mr. Justice Holmes wrote dissenting opinions.